EX PARTE QUAYLE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The merits of this application have been carefully examined again in view of applicant's response, filed 07 December 2021, including remarks and amended drawings.  This application is now in condition for allowance except for the following formal matters.


Drawings
The drawing disclosure is objected to for the following reasons:
Figure Labels – 
The drawings (filed 07 December 2021) are objected to for improper figure labels.  The numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02). 
The numbering of the reproductions must remain consistent throughout the application papers, and therefore should remain as originally filed.
When filing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  If applicant's response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response noncompliant.  

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
If changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Specification
The specification should be amended for consistency in the figure labels following the drawing objection above.


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'r Pat. 1935).  If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915